NUMBER 13-18-00305-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


CRISTOBAL GARCIA,                                                         Appellant,

                                          v.

THE STATE OF TEXAS,                                                       Appellee.


                    On appeal from the 36th District Court
                       of San Patricio County, Texas.


                         MEMORANDUM OPINION

            Before Justices Contreras, Longoria, and Hinojosa
               Memorandum Opinion by Justice Contreras

      Appellant, Cristobal Garcia, by and through his attorney, has filed a motion to

withdraw his appeal because his appeal has become moot and he no longer desires to

prosecute it. See TEX. R. APP. P. 42.2(a). Without passing on the merits of the case, we

grant the motion to withdraw the appeal and pursuant to Texas Rule of Appellate
Procedure 42.2(a), dismiss the appeal. Having dismissed the appeal at appellant’s

request, no motion for rehearing will be entertained, and our mandate will issue forthwith.



                                                               DORI CONTRERAS
                                                               Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
9th day of August, 2018.




                                            2